DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-44 are subject under examination.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
3.    The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 21, 6-11, 13-17, 26-31, 33-37, 41-44 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GUO et al. (US 20180302889 as supported by provisional application 62513083 filed on 05/31/2017, herein as Guo.

Regarding claim 1, Guo teaches a method of wireless communication at a scheduled entity (see page 11 second bullet first line “the UE”), comprising:	
obtaining beam failure recovery information that comprises at least one timing parameter to utilize during a beam failure event (see page 11 second bullet lines 1-3 (see page 11 second bullet lines 1-3 “ The UE can be configured with one or more of the following parameters by the NW: when configured, the UE can be requested to transmit the beam recovery request message for up to Mmax times for a beam failure event. It can be signaled through system information , high later signaling (e.g. RRC), MAC-CE or L1 signaling.). In one example, a default value for the length of time window can be specified in the specification. The NW can signal a new value e.g. through system information”)[UE can be requested to transmit the beam recovery request message for up to Mmax times via signal information is interpreted as UE obtaining system information that request up to Mmax times the beam recovery request message; Mmax times is interpreted as timing parameter]
determining, based on the beam failure recovery information, at least one recovery resource to communicate a plurality of uplink messages during the beam failure event  (see page 12 para under figure 8 “the UE sends a beam recovery request in a configured UL Channel…when the UE determines the number of beam recovery request transmission is less than the configured transmission number limit Mmax in 850, the UE can re-send the beam recovery request on a configured UL channel”) and
transmitting the plurality of uplink messages using the at least one recovery resource according to the at least one timing parameter. see page 11 first para line 1-4 “UE can transmit beam recovery request 701 in slot n 710….The UE can re-send the beam recovery request after the time window 720.” ; see page 12 para under figure 8 “The UE sends a beam recovery request in a configured UL channel and then increase the number of beam recovery request by one 830… when the UE determines the number of beam recovery request transmission is less than the configured transmission number limit Mmax in 850, the UE can re-send the beam recovery request on a configured UL channel”)

Regarding claim 21, Guo teaches An apparatus for wireless communication at a scheduled entity (see page 11 second bullet first line “the UE”),, the apparatus comprising: a processor (see page 11 second bullet first line “the UE”)[ it is known in the art that UE has a processor] ; a transceiver communicatively coupled to the processor (see page 11 second bullet first line “the UE”) [ it is known in the art that UE has a processor , transceiver], where the processor is coupled to a memory(see page 11 second bullet first line “the UE”) [ it is known in the art that UE has a processor , transceiver, memory], and configured to:
Access beam failure recovery information that comprises at least one timing parameter for the processor to utilize during a beam failure event see page 11 second bullet lines 1-3 (see page 11 second bullet lines 1-3 “ The UE can be configured with one or more of the following parameters by the NW: when configured, the UE can be requested to transmit the beam recovery request message for up to Mmax times for a beam failure event. It can be signaled through system information , high later signaling (e.g. RRC), MAC-CE or L1 signaling.). In one example, a default value for the length of time window can be specified in the specification. The NW can signal a new value e.g. through system information”)[UE can be requested to transmit the beam recovery request message for up to Mmax times via signal information is interpreted as UE obtaining system information that request up to Mmax times the beam recovery request message]
 determine, based on the beam failure recovery information, at least one recovery resource to communicate a plurality of uplink messages during the beam failure event  (see page 12 para under figure 8 “the UE sends a beam recovery request in a configured UL Channel…when the UE determines the number of beam recovery request transmission is less than the configured transmission number limit Mmax in 850, the UE can re-send the beam recovery request on a configured UL channel” and
provide a  plurality of uplink messages using the at least one recovery resource  according to the at least one timing parameter that the processor utilizes to time each consecutive uplink message in the plurality of uplink messages. (see page 11 first para line 1-4 “UE can transmit beam recovery request 701 in slot n 710….The UE can re-send the beam recovery request after the time window 720.” ; see page 12 para under figure 8 “The UE sends a beam recovery request in a configured UL channel and then increase the number of beam recovery request by one 830… when the UE determines the number of beam recovery request transmission is less than the configured transmission number limit Mmax in 850, the UE can re-send the beam recovery request on a configured UL channel”)
wherein the at least one timing parameter comprises one or more of:
a maximum number of uplink messages in the plurality of uplink messages to be transmitted using the at least one recovery resource see page 11 second bullet lines 1-3 (see page 11 second bullet lines 1-3 “ The UE can be configured with one or more of the following parameters by the NW: when configured, the UE can be requested to transmit the beam recovery request message for up to Mmax times for a beam failure event.”);

 Regarding claims 6, 26, Guo teaches wherein the at least one recovery resource includes a preamble corresponding to a particular communication beam. (See page 19 second para “ a second UL Channel for beam recovery request transmission can be… subset of preamble sequences…. The UE can select one preamble sequence from the subset of preamble sequence configured for beam recovery request”)

Regarding claim 7,27, Guo teaches wherein the plurality of uplink messagesinclude at least one recovery request . (see page 11 first para line 1-4 “UE can transmit beam recovery request 701 in slot n 710….The UE can re-send the beam recovery request after the time window 720.”)

Regarding claim 8,28, Guo teaches wherein the plurality of uplink messages include a beam adjustment request. (see page 19 third para “a second UL channel for beam recovery request transmission can be the PRACH channel”)[ beam recovery request is interpreted to be a  beam adjustment request]

Regarding claim 9, 29 Guo teaches wherein the at least one recovery resource comprises one or more elements configured to indicate uplink control information to a scheduling entity. (see para page 3 second para “A UE transmit data information or UCI through a respective physical UL shared channel (PUSCH) or a physical UL control channel (PUCCH)…UE needs to transmit data information and UCL in a same UL subframe”)

Regarding claim 10, 30, Guo teaches wherein the uplink control information “includes a scheduling request. (see page 3 second para  “UL signals can include data signals…UCI includes…scheduling request (SR)”.)

Regarding claim 11, 31, Guo teaches wherein the at least one recovery resource corresponds to at least one frequency division multiplexed channel. (see page 1 “para 4 “Although exemplary descriptions and embodiments to follow assume orthogonal frequency division multiplexing (OFDM) or orthogonal frequency division multiple access (OFDMA”)

Regarding claims 13, 33 , Guo teaches receiving a message comprising configuration information via radio resource control (RRC) signaling, wherein the configuration information includes the beam failure recovery information. (see page 11 second bullet lines 1-3 (see page 11 second bullet lines 1-3 “ The UE can be configured with one or more of the following parameters by the NW: when configured, the UE can be requested to transmit the beam recovery request message for up to Mmax times for a beam failure event. It can be signaled through system information , high later signaling (e.g. RRC), MAC-CE or L1 signaling.). In one example, a default value for the length of time window can be specified in the specification. The NW can signal a new value e.g. through system information”)

Regarding claim 14, 34, Guo teaches detecting a failure of an active communication beam see page 11 second bullet lines 1-3 “ The UE can be configured with one or more of the following parameters by the NW: when configured, the UE can be requested to transmit the beam recovery request message for up to Mmax times for a beam failure event”) and providing, in response to the failure of the active communication beam, a recovery request message with at least a first uplink message within the plurality of uplink messages (see page 11 second bullet lines 1-3 “ The UE can be configured with one or more of the following parameters by the NW: when configured, the UE can be requested to transmit the beam recovery request message for up to Mmax times for a beam failure event. It can be signaled through system information , high later signaling (e.g. RRC), MAC-CE or L1 signaling.). In one example, a default value for the length of time window can be specified in the specification. The NW can signal a new value e.g. through system information”; see page 12 para under figure 8 “the UE sends a beam recovery request in a configured UL Channel…when the UE determines the number of beam recovery request transmission is less than the configured transmission number limit Mmax in 850, the UE can re-send the beam recovery request on a configured UL channel”)

Regarding claim 42 and 44, Guo teaches determining, based on the beam failure recovery information, a second recovery resource (see page 17 first para 1st two lines “a UE can be configured with two channels for beam recovery request transmission.”); and
after transmitting the plurality of uplink messages using the at least one recovery resource, transmitting at least one retransmission of an uplink message of the plurality of uplink messages using the second recovery resource. (see page 12 para under figure 8 “the UE sends a beam recovery request in a configured UL Channel…when the UE determines the number of beam recovery request transmission is less than the configured transmission number limit Mmax in 850, the UE can re-send the beam recovery request on a configured UL channel”; see page 17 2nd para “The UE is configured first transmit beam recovery request on a first UL channel when a beam failure trigger condition is met (e.g., through measuring beam failure detection RS, e.g., NR-SS block or CSI-RS for beam management). When the UE does not receive beam recovery response for the beam recovery request sent on a first UL channel, the UE can be configured to transmit beam recovery request on a second UL channel to report the same detected beam failure event.”)[ second UL channel is interpreted as second resource]
	
Regarding claims 41, 43, Guo teaches wherein the at least one timing parameter comprises one or more of:
a maximum number of uplink messages in the plurality of uplink messages to be transmitted using the at least one recovery resource (see page 11 second bullet lines 1-3 (see page 11 second bullet lines 1-3 “ The UE can be configured with one or more of the following parameters by the NW: when configured, the UE can be requested to transmit the beam recovery request message for up to Mmax times for a beam failure event.”).

 Regarding claims 15, 35, Guo teaches wherein detecting the failure of the active communication beam comprises: detecting the beam failure on a synchronization signal block (SS-block). (see page 14 first para “the UE can be requested to monitor a beam failure detection RS and measure the RSRP of some configured beam covered in the beam failure RS to assess if a beam failure trigger condition is met. In one method, the UE can be requested to measure the RSRP of NR-SSS in one indicated NR-SS block.” 1st para after 4 bullets point “The UE can be requested to measure the LI-RSRP of NR-SSS in the indicated NR-SS block index. In one example, when Ll-RSRP of NR-SSS of all NR-SS block index i within the time unit 77 is less than a configured RSRP threshold, the UE can declare beam failure trigger condition is met. In one example, when L1-RSRP of NR-SSS of all NR-SS block index i within Ni consecutive NR-SS block burst sets is less than a configured RSRP threshold, the UE can declare beam failure trigger condition is met”)

Regarding claims 16, 36, Guo teaches utilizing a beam identification reference signal to locate a candidate recovery beam used to facilitate recovery from the beam failure event (See page 14 line above bullet points at the end of the page- bullets points of page 14 “ in one method.. the beam recovery request signal can include one or more of the following component:  …A TRP Tx beam recommended by the UE. It can be a NR-SS block index. It can be a CSI-RS resource ID. It can be a {CSI-RS resource ID, ”) and
providing candidate recovery beam information within at least one uplink message of the plurality of uplink messages. (See page 14 line above bullet points at the end of the page- bullets points of page 14 “ in one method.. the beam recovery request signal can include one or more of the following component: …information to indicated if a new candidate TRP Tx beam is determined by the UE”)

Regarding claims 17, 37, Guo teaches wherein the beam identification reference signal includes a periodic channel state information reference signal (CSI-RS) configured for beam management. (see page 10  second para “beam can correspond to an RS resource whether it is a sounding reference signal (SRS), CSI-RS )


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.      The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-4, 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over GUO et al. (US 20180302889 as supported by provisional application 62513083 filed on 05/31/2017, herein as Guo in view Toskela (US 2003/0219037 A1)

Regarding claims 2,22, Guo doesn’t teach wherein transmitting the plurality of uplink messages according to the at least one timing parameter comprises:
transmitting the plurality of uplink messages in accordance with a predetermined uplink transmission rate.
Toskela (US 2003/0219037 A1) teaches transmitting the plurality of uplink messages in accordance with a predetermined uplink transmission rate.(see para 0022 “Even more broadly, the invention encompasses any signaling by a Node B (or base station) indicating whether a UE is to adjust either its rate of uplink or to adjust the maximum rate in the set or range of rates from which it selects an uplink rate.”)
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine transmitting the plurality of uplink messages in accordance with a predetermined uplink transmission rate in the system of Guo. The motivation is to avoid delay (Toskela: see para 0040)

Regarding claims 3, 23, Guo doesn’t teach applying a rate adjustment factor to the predetermined uplink transmission rate to scale the predetermined uplink message rate at the scheduled entity over time.
Tosklea teaches  applying a rate adjustment factor to the predetermined uplink transmission rate to scale the predetermined uplink message rate at the scheduled entity over time.  (see para 0008 “ the rate control signal may be used to command the UE to adjust the maximum uplink rate in a range or set of uplink rates from which the UE chooses an uplink rate. .. the rate control signal (RA) may be used to command the UE to adjust the uplink rate. Also, the rate control signal may be a relative adjustment to the uplink rate.”)
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine applying a rate adjustment factor to the predetermined uplink message rate to scale the predetermined uplink message rate in the system of Guo. The motivation is to avoid delay (Toskela: see para 0040)

Regarding claims 4, 24, Guo doesn’t teach determining a time pattern from the at least one timing parameter.
Toskela teaches determining a time pattern from the at least one timing parameter (see para 0042 “t the Node B would respond with an RA (increase, decrease, or keep the same rate) at some predetermined time after receiving an RR”); and
transmitting the plurality of uplink messages in accordance with the time pattern (See para 0008 “the rate control signal may be used to command the UE to adjust the maximum uplink rate in a range or set of uplink rates from which the UE chooses an uplink rate.”)
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine transmitting the plurality of uplink messages in accordance with the time pattern in the system of Guo. The motivation is to avoid delay (Toskela: see para 0040)


Claims 5, 25, 12, 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over GUO et al. (US 20180302889 as supported by provisional application 62513083 filed on 05/31/2017, herein as Guo in view Davydov (WO2019/047948)

Regarding claim 5, 25, Guo doesn’t teach wherein determining the at least one recovery resource comprises: utilizing an index to determine the at least one recovery resource. 
Davydov teaches utilizing an index to determine the at least one recovery resource.  (see para 0035 “he access node or TRP may transmit a beam indication to the UE so as to inform the UE if there is a need to switch an original or current Rx beam of the UE. The beam indication may be based on the beam measurement and beam reporting. The beam indication may be based on the Tx beam indexes”; 0062 “In an embodiment, the message may further include one or more beam indexes of one or more new transmit (Tx) beams of the AN 111.”)
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine utilizing an index to determine the at least one recovery resource in the system of Guo. The motivation is to determine channel for failure of recovery request (Davydov: see para 0005)

Regarding claim 12, 32 Guo doesn’t teach wherein the at least one recovery resource includes a contention-based resource.
Davydov WO2019/047948) teaches wherein the at least one recovery resource includes a contention-based resource. (see page 15 para 0038 “ the UE 101 may fall back to the contention based on PRACH for transmission of the beam failure recovery request”).
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the at least one recovery resource includes a contention-based resource in the system of Guo. The motivation is to determine channel for failure of recovery request (Davydov: see para 0005)


Claims 18-20, 38-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over GUO et al. (US 20180302889 as supported by provisional application 62513083 filed on 05/31/2017, herein as Guo in view of Xiong (US 20180323856 A1)

Regarding claim 18, 38, Guo doesn’t teach determining an unsuccessful recovery from the beam failure event; indicating the unsuccessful recovery to a higher laver entity.
Xiong teaches determining an unsuccessful recovery from the beam failure event (See para 0143 “the UE fails to receive a correct beam failure recovery request response signal within the determined control channel search space”); and
indicating the unsuccessful recovery to a higher laver entity (see para 0145 “The UE directly reports the higher layer that the beam failure recovery request is failed.”). 
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine indicating the unsuccessful recovery to a higher laver entity in the system of Xiong. The  motivation is to improve system efficiency (Xiong: See para 0003)

Regarding claim 19, 39, Guo doesn’t teach wherein determining the unsuccessful recovery comprises: determining a plurality of unsuccessful delivery attempts of the plurality of uplink messages.
Xoing teaches  wherein determining the unsuccessful recovery comprises: determining a plurality of unsuccessful delivery attempts of the plurality of uplink messages.(see para 0144 “where a beam failure recovery request signal is transmitted, wherein the value of a counter for the beam failure recovery request signal will be increased by 1, and the value of the counter for the beam failure recovery request signal should be less than or equal to the maximum permissible number of transmissions of the beam failure recovery request signal.. When the number of transmissions of the beam failure recovery request exceeds the maximum permissible number of transmissions and the beam failure is still not recovered, the UE reports a higher layer that the beam failure recovery request is failed”)
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine determining a plurality of unsuccessful delivery attempts of the plurality of uplink messages in the system of Xiong. The  motivation is to improve system efficiency (Xiong: See para 0003)

Regarding claim 20, 40,  Guo doesn’t teach wherein determining the unsuccessful recovery comprises: determining an expiration of a recovery timer.
Xiong teaches wherein determining the unsuccessful recovery comprises: determining an expiration of a recovery timer.(See para 0144 “When the number of transmissions of the beam failure recovery request exceeds the maximum permissible number of transmissions and the beam failure is still not recovered, the UE reports a higher layer that the beam failure recovery request is failed.”) exceeding the maximum permissible number of transmissions is interpreted as an expiration of a recovery time].
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the determining an expiration of a recovery timer in the system of Xiong. The  motivation is to improve system efficiency (Xiong: See para 0003)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMIT KAUR whose telephone number is (571)270-5665. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMIT KAUR/Examiner, Art Unit 2416   

/AJIT PATEL/Primary Examiner, Art Unit 2416